                  Case 15-01068             Doc 33   Filed 04/12/19 Entered 04/12/19 11:15:26       Desc Main
                                                      Document     Page 1 of 12




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         CHICAGO DIVISION


               In re:                                          §
                                                               §
               BELL AVIATION SUPPLY, LTD.,                     §     Case No. 15-01068
                                                               §
                                   Debtor                      §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       JOSEPH E. COHEN, chapter 7 trustee, submits this Final Account, Certification that the
               Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 51,268.89                           Assets Exempt: NA
               (Without deducting any secured claims)

               Total Distributions to Claimants: 8,112.73            Claims Discharged
                                                                     Without Payment: NA

               Total Expenses of Administration: 7,387.27


                       3) Total gross receipts of $ 15,500.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 15,500.00 from the liquidation of
               the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-01068             Doc 33    Filed 04/12/19 Entered 04/12/19 11:15:26            Desc Main
                                                  Document     Page 2 of 12




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 146,188.01              $ 0.00                 $ 0.00                 $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA           12,510.47               7,387.27                7,387.27

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                     NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              66,934.68         194,799.61             194,799.61                8,112.73

TOTAL DISBURSEMENTS                               $ 213,122.69       $ 207,310.08           $ 202,186.88           $ 15,500.00


                  4) This case was originally filed under chapter 7 on 01/14/2015 . The case was pending
          for 51 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/31/2019                        By:/s/JOSEPH E. COHEN
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 15-01068             Doc 33      Filed 04/12/19 Entered 04/12/19 11:15:26                    Desc Main
                                                       Document     Page 3 of 12




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                          $ AMOUNT
                                                                          TRAN. CODE1                                       RECEIVED

    FRAUDULATE CONVEYANCES                                                    1241-000                                          15,500.00

    Non-Estate Receipts                                                       1280-002                                                 0.00

TOTAL GROSS RECEIPTS                                                                                                           $ 15,500.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                            UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ 0.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                     CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                    CODE     (from Form 6D)

               First Midwest PO Box 9003
               Gurnee, IL 60031-9003                                61,662.20                  NA                    NA                0.00


               First Midwest PO Box 9003
               Gurnee, IL 60031-9003                                84,525.81                  NA                    NA                0.00

TOTAL SECURED CLAIMS                                             $ 146,188.01                $ 0.00                $ 0.00            $ 0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 15-01068             Doc 33        Filed 04/12/19 Entered 04/12/19 11:15:26     Desc Main
                                                        Document     Page 4 of 12




             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                             CLAIMS          CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                              CLAIMS PAID
                                                           SCHEDULED        ASSERTED          ALLOWED
                                            CODE

TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                              2100-000                   NA         2,300.00        2,300.00           2,300.00


TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                              2200-000                   NA            32.06           32.06             32.06


ADAMS-LEVINE                                2300-000                   NA              2.78             2.78             2.78


JOSEPH E. COHEN, TRUSTEE                    2300-002                   NA            -2.78            -2.78             -2.78


CLERK, US BANKRUPTCY
COURT                                       2700-000                   NA         1,050.00        1,050.00           1,050.00


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                   NA         7,676.17        2,639.80           2,639.80


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):JOSEPH E.
COHEN                                       3110-000                   NA         1,319.90        1,319.90           1,319.90


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3120-000                   NA          132.34            45.51             45.51

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA       $ 12,510.47       $ 7,387.27        $ 7,387.27
AND CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 15-01068             Doc 33         Filed 04/12/19 Entered 04/12/19 11:15:26       Desc Main
                                                       Document     Page 5 of 12




            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA                                              NA                    NA                 NA               NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA           $ NA               $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)             Claim)

NA          NA                                       NA                NA                  NA              NA             NA

TOTAL PRIORITY UNSECURED                                              $ NA               $ NA             $ NA           $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                 6F)             Claim)

            ComEd PO Box 6111 Carol
            Stream, IL 60197-6111                                   496.98                 NA              NA             0.00


            Comcast PO Box 3002
            Southeastern, PA 19398-3002                           1,178.28                 NA              NA             0.00


            Cooler Smart PO Box 513030
            Philadelphia, PA 18175-3030                             117.11                 NA              NA             0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 15-01068             Doc 33      Filed 04/12/19 Entered 04/12/19 11:15:26       Desc Main
                                                    Document     Page 6 of 12




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Evergreen A/L C/O ASK,
            LLP 2600 Eagan Woods
            Drive, Ste. 400 St. Paul, MN
            55121                                               2,800.00                 NA             NA            0.00


            First Midwest PO Box 9003
            Gurnee, IL 60031-9003                              20,083.33                 NA             NA            0.00


            Groot PO Box 1305 Elk
            Grove, IL 60009-1305                                   86.21                 NA             NA            0.00


            Hawker Pacific PO Box
            894524 Los Angeles, CA
            90189-4524                                         16,000.00                 NA             NA            0.00


            Inventory Locator Services
            PO Box 843952 Dallas, TX
            75284-3952                                            588.53                 NA             NA            0.00


            North Shore Gas PO Box
            19083 Green Bay, WI 54307-
            9083                                                  377.66                 NA             NA            0.00


            North Shore Gas PO Box
            19083 Green Bay, WI 54307-
            9083                                                  194.50                 NA             NA            0.00


            Sargent Aerospace 7500 NW
            26th Street Miami, FL 33122                         9,000.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 15-01068             Doc 33       Filed 04/12/19 Entered 04/12/19 11:15:26          Desc Main
                                                     Document     Page 7 of 12




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Spirit Aerosystems PO Box
            2978 Wichita, KS 67201-
            2978                                                   273.00                  NA              NA              0.00


            Thales Avionics 140
            Centennial Avenue
            Piscataway, NJ 08854                                12,393.00                  NA              NA              0.00


            Turbo Resources 5780 West
            Oakland Changler, AZ 85226                            3,000.00                 NA              NA              0.00


            Uline PO Box 88741 Chicago,
            IL 60680-1741                                          322.92                  NA              NA              0.00


            XO Com 14239 Collection
            Center Drive Chicago, IL
            60693                                                    23.16                 NA              NA              0.00


            ALFRED T GIULIANO,
000001      CHAPTER 7 TRUSTE                    7100-000               NA             2,800.00        2,800.00          117.80


000002      FIRST MIDWEST BANK                  7100-000               NA          190,034.80      190,034.80         7,994.93


            AMERICAN EXPRESS
000003      BANK, FSB                           7200-000               NA             1,964.81        1,964.81             0.00

TOTAL GENERAL UNSECURED                                        $ 66,934.68       $ 194,799.61     $ 194,799.61       $ 8,112.73
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                              Case 15-01068                 Doc 33    Filed 04/12/19
                                                                                                  FORMEntered
                                                                                                       1        04/12/19 11:15:26                                       Desc Main
                                                                                       Document      Page  8 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 12
                                                                                                                 AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                  Exhibit 8
Case No:             15-01068       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                      JOSEPH E. COHEN
Case Name:           BELL AVIATION SUPPLY, LTD.,                                                                                               Date Filed (f) or Converted (c):    01/14/15 (f)
                                                                                                                                               341(a) Meeting Date:                02/06/15
For Period Ending: 03/31/19                                                                                                                    Claims Bar Date:                    05/29/15



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. Financial Accounts                                                                       2,768.89                               0.00                                                0.00                     FA
     First Midwest Bank checking
 2. Accounts Receivable                                                                      3,000.00                               0.00                                                0.00                     FA
     approximately 5 deemed collectible--list available
 3. Office Equipment                                                                            500.00                              0.00                                                0.00                     FA
     one pallet of computers, office supplies and related
 4. Inventory                                                                              45,000.00                                0.00                                                0.00                     FA
     three pallets of miscellaneous inventory at book value
 5. FRAUDULATE CONVEYANCES (u)                                                                    0.00                        40,000.00                                            15,500.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                        $51,268.89                         $40,000.00                                           $15,500.00                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   DISTRIBUITION HAS BEEN MADE AND ALL CHECKS HAVE CLEARED. TRUSTEE SUBMITTING HIS TDR - 1/24/19. TRUSTEE HAS FINALLY
   RECEIVED SETTLEMENT CHECK FROM CITIBANK AND FILING TFR - 4/13/2018. TRUSTEE HAS SETTLED ONE ADVERSARY, 2 REMAINING -
   1/8/2018. THREE ADVERSARY CASES PENDING; NEXT STATUS HEARING 8/11/17 - 6/27/17. TRUSTEE LITIGATION CONTINUES - 4/30/17.
   TRUSTEE FILED MULTIPLE ADVERSARY COMPLAINTS WITH RESPECT TO POSSIBLE FRAUDULENT TRANSFERS - 1/11/17. TRUSTEE
   CONDUCTING PREFERENCE ANALYSIS - 10/30/16. NO CHANGE - 7/30/16. HAVE REQUESTED ADDITIONAL RECORDS - 4/30/16. TRUSTEE
   STILL REVIEWING RECORDS - 01/20/16. TRUSTEE REVIEWING BOOKS AND RECORDS - Oct. 31, 2015. TRUSTEE HAS REQUESTED DOCUMENTS
   TO CONDUCT A PREFERENCE ANALYSIS - July 30, 2015.


   Initial Projected Date of Final Report (TFR): 04/30/17           Current Projected Date of Final Report (TFR): 03/31/18




LFORM1                                                                                                                                                                                                                          Ver: 22.01
         UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                           Case 15-01068                Doc 33   Filed 04/12/19 Entered 04/12/19 11:15:26                                Desc Main
                                                                                  DocumentFORM Page
                                                                                                2   9 of 12                                                                                         Page:     1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                 Exhibit 9
  Case No:             15-01068 -ABG                                                                                             Trustee Name:                      JOSEPH E. COHEN
  Case Name:           BELL AVIATION SUPPLY, LTD.,                                                                               Bank Name:                         AXOS BANK
                                                                                                                                 Account Number / CD #:             *******6231 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9133
  For Period Ending: 03/31/19                                                                                                    Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                              3                                                 4                                                 5                       6                   7
     Transaction      Check or                                                                                                           Uniform                                                    Account / CD
        Date          Reference               Paid To / Received From                          Description Of Transaction               Tran. Code      Deposits ($)         Disbursements ($)       Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                 0.00
          02/27/15                PNC BANK                                        BANK PROCEEDS                                         1280-002                  4,000.00                                   4,000.00
                                                                                  Funds belonging to related case (Heinzen #15-01053)
                                                                                  deposited in error
 *        04/07/15                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,990.00
 *        05/07/15                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,980.00
 *        06/05/15                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,970.00
 *        07/07/15                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,960.00
 *        08/07/15                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,950.00
 *        09/08/15                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,940.00
 *        10/07/15                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,930.00
 *        11/06/15                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,920.00
 *        12/07/15                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,910.00
 *        01/08/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,900.00
 *        02/05/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,890.00
          02/16/16     300001     ADAMS-LEVINE                                    Bond #10BSBGR6291                                     2300-000                                           2.78              3,887.22
                                  370 Lexington Avenue
                                  Suite 1101
                                  New York, NY 10017
 *        03/07/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,877.22
 *        04/07/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,867.22
 *        05/06/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,857.22
 *        06/07/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,847.22
 *        07/08/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,837.22
 *        08/05/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                      2600-003                                         10.00               3,827.22
 *        08/31/16                ASSOCIATED BANK                                 REVERSAL OF BANK SERVICE FEES                         2600-003                   170.00                                    3,997.22
          09/15/16                JOSEPH E. COHEN, TRUSTEE                        REFUND OF BOND PAYMENT                                2300-002                                          -2.78              4,000.00
                                  105 W MADISON, STE 1100
                                  CHICAGO, IL 60602


                                                                                                                                Page Subtotals                    4,170.00               170.00
                                                                                                                                                                                                             Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                           Case 15-01068                Doc 33   Filed 04/12/19 Entered 04/12/19 11:15:26                             Desc Main
                                                                                  Document FORMPage
                                                                                                 2  10 of 12                                                                                       Page:     2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                Exhibit 9
  Case No:             15-01068 -ABG                                                                                          Trustee Name:                       JOSEPH E. COHEN
  Case Name:           BELL AVIATION SUPPLY, LTD.,                                                                            Bank Name:                          AXOS BANK
                                                                                                                              Account Number / CD #:              *******6231 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9133
  For Period Ending: 03/31/19                                                                                                 Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                             3                                                    4                                            5                        6                   7
     Transaction      Check or                                                                                                       Uniform                                                       Account / CD
        Date          Reference               Paid To / Received From                            Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)        Balance ($)
          09/19/16     300002     JOSEPH E. COHEN, TRUSTEE FOR ESTATE             TRANSFER FUNDS TO HEINZEN CASE                    1280-002                   -4,000.00                                         0.00
                                   OF JOHN HEINZEN                                TRANSFER FUNDS TO JOHN HEINZEN CASE
                                                                                  NO. 15-01053
 *        04/17/17                Reverses Adjustment IN on 08/31/16              REVERSAL OF BANK SERVICE FEES                     2600-003                    -170.00                                      -170.00
 *        04/17/17                Reverses Adjustment OUT on 08/05/16             BANK SERVICE FEE                                  2600-003                                             -10.00              -160.00
 *        04/17/17                Reverses Adjustment OUT on 07/08/16             BANK SERVICE FEE                                  2600-003                                             -10.00              -150.00
 *        04/17/17                Reverses Adjustment OUT on 06/07/16             BANK SERVICE FEE                                  2600-003                                             -10.00              -140.00
 *        04/17/17                Reverses Adjustment OUT on 05/06/16             BANK SERVICE FEE                                  2600-003                                             -10.00              -130.00
 *        04/17/17                Reverses Adjustment OUT on 04/07/16             BANK SERVICE FEE                                  2600-003                                             -10.00              -120.00
 *        04/17/17                Reverses Adjustment OUT on 03/07/16             BANK SERVICE FEE                                  2600-003                                             -10.00              -110.00
 *        04/17/17                Reverses Adjustment OUT on 02/05/16             BANK SERVICE FEE                                  2600-003                                             -10.00              -100.00
 *        04/17/17                Reverses Adjustment OUT on 01/08/16             BANK SERVICE FEE                                  2600-003                                             -10.00               -90.00
 *        04/17/17                Reverses Adjustment OUT on 12/07/15             BANK SERVICE FEE                                  2600-003                                             -10.00               -80.00
 *        04/17/17                Reverses Adjustment OUT on 11/06/15             BANK SERVICE FEE                                  2600-003                                             -10.00               -70.00
 *        04/17/17                Reverses Adjustment OUT on 10/07/15             BANK SERVICE FEE                                  2600-003                                             -10.00               -60.00
 *        04/17/17                Reverses Adjustment OUT on 09/08/15             BANK SERVICE FEE                                  2600-003                                             -10.00               -50.00
 *        04/17/17                Reverses Adjustment OUT on 08/07/15             BANK SERVICE FEE                                  2600-003                                             -10.00               -40.00
 *        04/17/17                Reverses Adjustment OUT on 07/07/15             BANK SERVICE FEE                                  2600-003                                             -10.00               -30.00
 *        04/17/17                Reverses Adjustment OUT on 06/05/15             BANK SERVICE FEE                                  2600-003                                             -10.00               -20.00
 *        04/17/17                Reverses Adjustment OUT on 05/07/15             BANK SERVICE FEE                                  2600-003                                             -10.00               -10.00
 *        04/17/17                Reverses Adjustment OUT on 04/07/15             BANK SERVICE FEE                                  2600-003                                             -10.00                  0.00
 *        03/30/18        5       CITIBANK, N.A.                                  Settlement of Adversary                           1241-003               15,500.00                                       15,500.00
          04/09/18        5       CITIBANK, N.A.                                  Settlement of Adversary                           1241-000               15,500.00                                       31,000.00
 *        04/16/18        5       CITIBANK, N.A.                                  Settlement of Adversary                           1241-003              -15,500.00                                       15,500.00
                                                                                  Check referred to maker
          05/25/18     300003     JOSEPH E. COHEN, Trustee                        Trustee Fees                                                                                         2,332.06            13,167.94
                                  105 West Madison Street                         Trustee Fees
                                  Chicago, IL 60602
                                                                                         Fees                    2,300.00           2100-000


                                                                                                                              Page Subtotals               11,330.00                    2,162.06
                                                                                                                                                                                                            Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                           Case 15-01068                 Doc 33      Filed 04/12/19 Entered 04/12/19 11:15:26                             Desc Main
                                                                                      Document FORMPage
                                                                                                     2  11 of 12                                                                                      Page:     3
                                                                             ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:             15-01068 -ABG                                                                                              Trustee Name:                    JOSEPH E. COHEN
  Case Name:           BELL AVIATION SUPPLY, LTD.,                                                                                Bank Name:                       AXOS BANK
                                                                                                                                  Account Number / CD #:           *******6231 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9133
  For Period Ending: 03/31/19                                                                                                     Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                  Separate Bond (if applicable):


           1              2                               3                                                       4                                           5                       6                   7
     Transaction      Check or                                                                                                           Uniform                                                      Account / CD
        Date          Reference                Paid To / Received From                               Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                                                                              Expenses                 32.06            2200-000
          05/25/18     300004     COHEN & KROL                                        Attorney for Trustee fees                                                                           2,685.31            10,482.63
                                  105 West Madison Street
                                  Chicago, IL 60602
                                                                                              Fees                    2,639.80          3110-000
                                                                                              Expenses                 45.51            3120-000
          05/25/18     300005     CLERK, US BANKRUPTCY COURT                          Clerk of the Courts Costs (includes               2700-000                                          1,050.00             9,432.63
                                  219 S. Dearborn Street
                                  Chicago, IL 60604
          05/25/18     300006     JOSEPH E. COHEN                                     Attorney for Trustee fees                         3110-000                                          1,319.90             8,112.73
                                  105 West Madison St.
                                  Chicago, IL 60602
          05/25/18     300007     Alfred T Giuliano, Chapter 7 Trustee for            Claim 000001, Payment 4.20714%                    7100-000                                            117.80             7,994.93
                                  Evergreen International Aviation, Inc et
                                  c/o ASK LLP
                                  2600 Eagan Woods Drive, Suite 400
                                  St Paul, Minnesota 55121
 *        05/25/18     300008     First Midwest Bank                                  Claim 000002, Payment 4.20709%                    7100-003                                          7,994.93                  0.00
                                  c/o Ted Bond, Jr                                    (2-1) Unpaid business loans
                                  200 N King Ave, Suite 203                           (2-1)
                                  Waukegan, IL 60085                                  Modified on 2/3/2015 to correct creditor
                                                                                      name/address per claim, FR
 *        10/10/18     300008     First Midwest Bank                                  Claim 000002, Payment 4.20709%                    7100-003                                          -7,994.93            7,994.93
                                  c/o Ted Bond, Jr
                                  200 N King Ave, Suite 203
                                  Waukegan, IL 60085
          10/10/18     300009     First Midwest Bank                                  (2-1) Unpaid business loans                       7100-000                                          7,994.93                  0.00
                                                                                      (2-1)
                                                                                      Modified on 2/3/2015 to correct creditor
                                                                                      name/address per claim, FR

                                                                                                                                  Page Subtotals                        0.00              13,167.94
                                                                                                                                                                                                               Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 15-01068                Doc 33   Filed 04/12/19 Entered 04/12/19 11:15:26                          Desc Main
                                                                                  Document FORMPage
                                                                                                 2  12 of 12                                                                                            Page:      4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                      Exhibit 9
  Case No:             15-01068 -ABG                                                                                       Trustee Name:                       JOSEPH E. COHEN
  Case Name:           BELL AVIATION SUPPLY, LTD.,                                                                         Bank Name:                          AXOS BANK
                                                                                                                           Account Number / CD #:              *******6231 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9133
  For Period Ending: 03/31/19                                                                                              Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                           Separate Bond (if applicable):


          1               2                             3                                              4                                                 5                          6                         7
    Transaction       Check or                                                                                                    Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)


                                                                                                       COLUMN TOTALS                                      15,500.00                  15,500.00                          0.00
                                                                                                           Less: Bank Transfers/CD's                           0.00                       0.00
                                                                                                       Subtotal                                           15,500.00             15,500.00
                                                                                                           Less: Payments to Debtors                                                 0.00
                                                                                                       Net
                                                                                                                                                          15,500.00             15,500.00
                                                                                                                                                                               NET                             ACCOUNT
                                                                                                        TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                      Checking Account (Non-Interest Earn - ********6231                   15,500.00                   15,500.00                         0.00
                                                                                                                                               ------------------------    ------------------------   ------------------------
                                                                                                                                                           15,500.00                   15,500.00                         0.00
                                                                                                                                               ==============             ==============              ==============
                                                                                                                                                (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                           Transfers)               To Debtors)                    On Hand




                                                                                                                           Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                  Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
